Title: Abigail Adams to John Quincy Adams, 24 April 1786
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear son
      London April 24 1786
     
     Your Father and Col Smith are gone to Night to Covent Garden theatre to See the School for Scandle represented, it being a Benifit Night, no places for Ladies who would not lavish Guineys. Now as I can See it at any other time at a common price I did not think it worth my while to gratify my curiosity at the expence of my purse, tho it is one of the best modern plays which has appeard upon the Stage. Scandle is the fort of this nation and a school in which they have arrived at great experience. That and lyeing make the greater part of their daily publications, as their numerous gazets fully testify.
     I thank you for the entertainment afforded me in the perusal of your journal to your sister, which is always pleasent till I get to the last page. There indeed I experience some regreet, from its finishing.
     I presume from your Aunt Shaws Letter, that this will find you at Cambridge. I hope you will not be obliged to such late and close application, as you have follow’d through the last six Months. Your Health may suffer by it.
     You will receive some letters from me which give you a state of the Situation and prospects of your sister that will I hope occasion you less anxiety, than what you have heitherto experienced upon her account. I think however that they would be better off, if they were to postpone their union to an other Year, for as the Play Says, “marriage is chargable,” and we cannot do for them what we should be glad too. Such is the continued Parsimony of . . . I Sometimes think we should do better at Home, yet fear for my poor Lads whose education is very near my Heart, and who knowing the circumstances of their Parents will study economy in all their movements. I hope you will gaurd your Brother against that pernicious vice of gameing, too much practised at the university.
     I would not let mr Jenks return without a few lines from me tho I have written You largly very lately. Your Friend Murry dined with us last week and always mentions you with regard. I think he is consumptive, he looks misirably. You must correct as you read, or be so intent upon the matter, as to neglect the manner. Col Humphries is returnd to America in the April Packet which was to sail on the 15th. Mr and Mrs Rogers are also on board the Same vessel. If you want any thing I can supply you with, let me know. I have Sent you some shirts by captain Cushing.
     Your sister who is writing at the same table with me, is filling up page after page and I suppose tells you all the News of the day. Mr Jefferson has made us a fine visit, but leaves us on wednesday. After the Birth day we are to Set out upon some excursions into the Country; which will probably find us some entertainment. My Love to your Brother. I shall not have time to write him now, as tomorrow I am engaged with company, and it is now Eleven oclock. Your Letter to your Sister came to day noon. We found it upon the table when we returnd from a ride which we had been taking. Not a line for Mamma! Yours
     
      AA
     
    